Citation Nr: 1329608	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-50 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and T.S.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant had active duty service from February 1964 to 
February 1966. 

This matter came to the Board of Veterans' Appeals (Board) 
from June 2009 and August 2009 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was remanded in December 2011 for further 
development.  
  
The Veteran testified at a hearing before the Board at the 
RO (Travel Board) in June 2011.  A transcript is of record.

The issues of entitlement to service connection for a low 
back disability, a bilateral knee disability and a bilateral 
shoulder disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.

2.  There has been no demonstration by competent medical, 
nor competent and credible lay, evidence of record that the 
has hypertension or had hypertension at any time during the 
appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.385 
(2012).

2.  The criteria for service connection for hypertension 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Appropriate notice was provided to the Veteran 
in December 2008 and July 2009.  

With regard to the duty to assist, VA has obtained service 
and VA treatment records, reviewed the Veteran's Virtual VA 
file, assisted the Veteran in obtaining evidence, afforded 
the Veteran VA audiological examinations in December 2008 
and February 2009, and afforded the Veteran the opportunity 
to give testimony at a Travel Board hearing in June 2011.  
Although the Veteran was not provided a VA examination for 
hypertension, the evidence of record (as will be discussed 
below) does not contain competent evidence that the Veteran 
has hypertension or was diagnosed with hypertension at any 
time during the appeal period; thus, a medical examination 
is not necessary to decide the claim.  At the hearing, the 
Veteran testified that he applied for Social Security 
Administration (SSA) disability benefits for other 
disabilities and not for the ones before the Board.  Thus, 
additional development is not necessary.  In October 2012, 
the RO informed the Veteran that the judge who conducted his 
hearing was no longer at the Board.  As a result, the 
Veteran was provided another opportunity to testify at 
another hearing.  To date, no response has been received by 
either the Veteran or his representative regarding an 
additional hearing.  In statements received in October 2012 
from the Veteran's representative and in November 2012 from 
the Veteran, both indicated that there was no additional 
evidence to submit and requested that the case be 
immediately forwarded to the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The Veteran claims entitlement to service connection for 
bilateral hearing loss and hypertension.  

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) A current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) 
nexus between the claimed in-service disease and the present 
disability.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); 
Caluza v. Brown, 7 Vet.App. 498 (995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir.1996) (table).  
 
For some "chronic diseases," presumptive service connection 
is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as 
such in service (or within the presumptive period under § 
3.307), so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b). For the showing of a 'chronic disease' in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  If not manifest during service, 
where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and the 'chronic disease'became manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307.  The term "chronic disease" whether as shown 
during service or manifest to a compensable degree within a 
presumptive window following service, applies only to those 
disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension and 
sensorineural hearing loss are included in 38 C.F.R. § 
3.309(a).  
 
In each case where service connection for any disability is 
being sought, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service 
as shown by such Veteran's service record, the official 
history of each organization in which such Veteran served, 
such Veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b). 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may 
weigh the absence of contemporaneous medical evidence 
against the lay evidence in determining credibility, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  A veteran is 
competent to report symptoms that he experiences at any time 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation).

I.  Hearing Loss

The Veteran asserts that his hearing loss is related to in-
service noise exposure as a tank crew member in the 
military.  Specifically, he asserts noise exposure from tank 
engines, gunfire and 105 Howitzers.  At the June 2011 
hearing, he testified to working for the oil and gas 
industry for 30 years as a drilling foreman and reported 
consistent use of hearing protection.  He further testified 
that he did not wear hearing protection in service.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The provisions of § 3.385, however, do not preclude service 
connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at 
separation from service.  Although that regulation speaks in 
terms of service connection, it operates to establish when a 
measured hearing loss is (or, more accurately is not) a 
"disability" for which compensation may be paid, provided 
that other requirements for service connection are otherwise 
met under 38 U.S.C.A. §§ 1110, 1112 and 38 C.F.R. §§ 3.303, 
3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

The Veteran testified about noise exposure in service and 
the record reflects that the bilateral hearing loss 
currently meets the regulatory thresholds to be considered 
disabling.  Audiometric testing conducted during the 
February 2012 VA examination revealed auditory thresholds 
greater than 40 decibels for several of the relevant 
frequencies in each ear.  The remaining question is whether 
the current bilateral hearing loss is related to his 
service.  

Service treatment records are silent for hearing loss.  On 
the authorized entrance audiological evaluation in February 
1964, pure tone thresholds, in decibels, were as follows 
(when converted from American Standards Association (ASA) 
units to International Standards Organization (ISO) units): 







HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
--
10
LEFT
25
5
5
--
10

On the authorized separation audiological evaluation in 
December 1965, pure tone thresholds, in decibels, were as 
follows (when converted from ASA units to ISO units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
20
5
0
--
15

In his contemporaneous medical history, the Veteran did not 
indicate whether he experienced any hearing loss.  He denied 
a past/current history of ear trouble.

On a February 1966 medical statement upon separation, the 
Veteran acknowledged no change in his medical condition 
since the December 1965 examination. 

The first indication of hearing loss after service is the 
report of a February 2009 VA examination.  On the authorized 
audiological evaluation in February 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
65
75
LEFT
25
30
40
60
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
After interviewing and examining the Veteran, and after 
reviewing the claims file, the VA examiner opined that it is 
less likely than not that the Veteran's hearing loss is 
secondary to acoustic trauma from the military.  The VA 
examiner explained that service treatment records indicate 
normal hearing sensitivity upon discharge from service.  The 
examiner noted that the Veteran reported a 30 year history 
of occupational loud noise exposure while working in the oil 
and gas industry.  The examiner further noted that the 
Veteran's medical history is significant for esophageal 
cancer that was treated with Cisplatin, which he notes is a 
"known ototoxic medication."  

In support of his claim, the Veteran submitted a March 2009 
letter from L.L.I., Au.D, of Hearing Solutions who detailed 
the findings of a March 2009 audiological evaluations.  Dr. 
L.L.I. noted that the Veteran reported that hearing loss 
began while in service and that there was noise exposure to 
tank engines, gunfire and 105 Howitzers, without access to 
hearing protection.  He believed that this caused his 
current hearing loss.  Post-discharge he worked for oil and 
energy companies, where he spent a lot of time doing 
paperwork and reported consistent use of hearing protection.  
Dr. L.L.I. further noted that his health history is 
significant for esophageal cancer, which was treated with 
surgery, radiation and chemotherapy.  The audiologist stated 
that after "reviewing the [V]eteran's service history, it is 
just as likely as not that at least some of the 
[V]eteran[']s hearing loss . . . could be the result of his 
exposure to hazardous noise while in the service."   

At the June 2011 hearing before the Board at the RO, T.S. 
testified that the Veteran had hearing problems since 1965. 

The Board remanded the claim in December 2011 to obtain a 
new VA examination because the February 2009 examination did 
not consider the Veteran's report that hearing loss began in 
service or shortly thereafter, and thus, was inadequate. 

On the authorized VA audiological evaluation in February 
2012, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
65
80
LEFT
25
35
45
70
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

After interviewing and examining the Veteran and reviewing 
his claims file, the VA examiner diagnosed sensorineural 
hearing loss and opined that it is less likely as not that 
the Veteran's hearing loss is caused by or a result of an 
event in service.  The examiner noted that the Veteran 
served as a crewman tanks for two years and was never in 
direct armed conflict or active reserves or National Guard.  
The Veteran stated that the was a loader on tanks and that 
he fired machine guns and drove tanks.  The examiner 
referred to in-service testing and stated there is no 
significant threshold shift represented in either ear from 
entrance to discharge.  In conclusion, the examiner noted 
that the Veteran had normal hearing when he entered service 
and hwne he was discharged; with no significant threshold 
shift during service in either ear.  The Veteran had 
significant noise exposure in his civilian life as well as 
exposure to a chemotherapy drug in 2007 that is a known 
ototoxic drug and he did not receive ototoxic monitoring of 
his hearing while taking that drug.  

Based on a review of the evidence, service connection is not 
warranted.  The Board does not find that the Veteran's 
assertion that hearing loss began in service credible.  The 
Veteran has provided conflicting accounts as to when it 
started.  On a claim received in October 2008, the Veteran 
stated that his hearing loss started in June 1964, but at 
the time of the February 2012 VA examination, the Veteran 
was not sure when it had started. 

Also, when given the opportunity to report the symptoms upon 
separating from service, the Veteran denied ear trouble and 
did not indicate any hearing loss.  The Veteran's more 
recently-reported history of hearing loss beginning in 
active service is inconsistent with his service treatment 
records.  If the Veteran had hearing loss as early as June 
1964, one would have expected him to report such upon 
separating from service.  Instead, in December 1965 he 
denied hearing loss and medical personnel at the time only 
reported abnormality in the lower extremities.  His in-
service history of symptoms at the time of service 
separation is more contemporaneous to service, so is of more 
probative value than the more recent assertions made many 
years after service separation.  See Harvey v. Brown, 6 Vet. 
App. 390, 394 (1994).  

Also, the most probative medical evidence is against the 
claim.  While the February 2009 VA examiner offered a 
negative opinion, that examiner did not consider the 
Veteran's assertions regarding an onset of hearing loss and 
service and appeared to base the opinion, in part, on the 
fact that the Veteran's hearing was normal at separation.  
The VA opinion obtained in February 2012, pursuant to the 
Board remand, included that examiner's opinion that the 
Veteran's hearing loss was not related to service.  That 
opinion was provided with full knowledge of the Veteran's 
in-service noise exposure and his self-reported history of 
hearing loss.  The February 2012 examiner reviewed the 
service hearing test results and stated "no significant 
threshold shift in service."  This medical finding is 
significant as it addresses the situation addressed in 
Hensley more clearly than the 2009 VA examination.     

The only competent evidence of record which provides a link 
between the Veteran's active duty service and hearing loss 
is the March 2009 statement from Dr. L.L.I. who states it is 
as likely as not that at least some of the Veteran's 
"hearing could be" the result of "in-service noise 
exposure."  (Emphasis added).  The use of the word "could" 
without a rationale renders this statement too speculative 
to provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).    

The VA examiner's opinion was based both on objective 
testing and on a review of the Veteran's entire claims file.  
Although Dr. L.L.I. indicated "reviewing the [V]eteran's 
service history," it does not appear that the private 
audiologist had access to the Veteran's service treatment 
records which show no complaints or diagnosis of hearing 
loss in service and there was no comparison between 
audiometric thresholds reported on enlistment and 
separation.  

The Board affords more weight to the VA opinion than Dr. 
L.L.I.'s opinion.  Among the factors for assessing the 
probative value of a medical opinion are the examiner's 
access to the claims file, and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000).  Again, it appears to the Board that the private 
opinion was based on history provided by the Veteran, 
instead of actual review of service treatment records.  

The Veteran is competent to attest to factual matters of 
which he has first-hand knowledge (e.g., hearing 
difficulty).  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  To this extent, the Board finds that the Veteran is 
competent to report that he has current hearing loss.  There 
is no clinical evidence that he complained of, or sought 
treatment for, hearing loss for many years after separation 
from service.  While the absence of any corroborating 
medical evidence supporting assertions does not render lay 
statements incredible, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  
 
The earliest clinical evidence of left ear hearing loss is 
2009, approximately 43 years after the Veteran separated 
from active service.  The lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  
 
The Board finds that any statement by the Veteran that he 
has had hearing loss since service is less than credible 
when considered with the record as a whole, to include his 
denial of such upon separation.  In the present claim, there 
is no probative clinical opinion, or credible continuity of 
symptomatology, which supports a causal relationship between 
a hearing loss disability and active service. 


After thorough review of the evidence currently of record, 
the preponderance of the evidence is against the Veteran's 
claim of service connection for bilateral hearing loss.

II.  Hypertension 
 
Service treatment records are silent for any complaints, 
treatments, or diagnosis of hypertension.  On separation 
examination in December 1965 clinical evaluation of the 
Veteran's vascular system was normal, and blood pressure 
reading was 120/72. In his contemporaneous medical history, 
the Veteran marked the appropriate boxes to deny high blood 
pressure.  In a February 1966 medical statement, the Veteran 
verified by signature that there had been no change in his 
medical condition since the December 1965 separation 
examination.  

Post service, March 2008 and May 2008 VA treatment records 
show that the Veteran denied a history of hypertension.  
However, a March 2008 VA treatment record shows a history of 
hypertension status post esophagectomy and status post drug 
therapy.  The Board acknowledges that the judge who had 
conducted the June 2011 hearing noted the Veteran's report 
of a current diagnosis of hypertension.  The Veteran 
testified that he was taking medication for hypertension and 
that he was first seen at the VA in Oklahoma City for 
hypertension in 2008.  The treatment records are silent as 
to any current diagnosis of hypertension.  A "history of 
hypertension" is not evidence of a current diagnosis.  

At the June 2011 hearing, the Veteran's representative 
asserted that the hypertension stems from the Veteran's 
training as a tank crew member.  While lay persons are 
competent to testify as to observable symptoms, they are not 
competent to render nexus opinions.  The specific matter 
here (whether the Veteran has hypertension) falls outside 
the realm of common knowledge of a lay person.  Kahana v. 
Shinseki, 24 Vet. App. 428 (2011).  Hypertension is not a 
syndrome that is readily amenable to mere lay diagnosis or 
probative comment regarding its etiology, as the evidence 
shows it is verifiable only through medical examination and 
multiple blood pressure readings obtained under clinically 
monitored conditions by a trained physician.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 


Therefore, based on the competent medical evidence of 
record, the Board must conclude that the Veteran does not 
have hypertension.  Absent proof of a present disability, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim and service connection for hypertension is 
denied. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  

Entitlement to service connection for hypertension is not 
warranted.  


REMAND

The Veteran has not been afforded VA examinations for the 
remaining claims.  In a May 2011 statement, the Veteran's 
representative suggested that the lower back, knees and 
shoulder disabilities were due to being bounced around 
inside tanks and from kneeling, pushing and pulling large 
tools.  At the June 2011 hearing, the Veteran stated that he 
did not go on sick call for his back, knees and shoulder 
because he was afraid that he would kept in service.  The 
Veteran further testified that he has had back pain in 
service.  While service treatment records are silent for any 
lower back pain, bilateral knee disability and bilateral 
shoulder disability, the Veteran is competent to testify as 
to symptoms in service.  With reports of in-service and 
post-service symptoms, the Veteran should be afforded VA 
examinations for these disabilities.  38 C.F.R. 
§ 3.159(c)(4).
210291

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and 
etiology of any current low back 
disability, bilateral knee disability 
and bilateral shoulder disability.  It 
is imperative that the claims file be 
made available to the examiner for 
review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should respond to the following:

a)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any currently diagnosed low back 
disability is causally related to 
service?  

b)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any currently diagnosed bilateral 
knee disability is causally related to 
service?  

c)  Is it at least as likely as not (a 
50% or higher degree of probability) 
that any currently diagnosed shoulder 
disability is causally related to 
service?  

A complete rationale for the opinion 
should be provided.  If the examiner 
cannot provide an opinion without resort 
to speculation, the examiner should 
provide an explanation as to why this is 
so and note what, if any, additional 
evidence would permit such an opinion to 
be made. 

2.  After completion of the above and 
any additional development which the RO 
may deem necessary, the RO should then 
review the expanded record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


